Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 November 2020 has been entered, where:
Claims 1-13 and 16-19 have been amended.
Claims 1-20 are allowed.
Examiner’s Amendment
3.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Benjamin Miskin, Reg. No. 61278 on 31 March 2021.
The application has been amended as follows:
1.	(Currently Amended) In a digital medium environment for generating an object pattern design, a method comprising:

receiving, via a graphical user interface, a user selection of a first design element from a plurality of design elements displayed within the graphical user interface 
determining, by at least one processor, a first composition of the first design element, the first composition defining composition attributes of the first design element 
populating, within the graphical user interface, the first region with a plurality of instances of the first design element based on the composition attributes of the first design element;
determining, by the at least one processor utilizing a hidden Markov model to analyze the first design element and the first region, a first hidden state value [[for]] of the first region based on the first design element and a location or a size of the first region, wherein the hidden Markov model comprises a machine-learning model trained on a plurality of training objects including a plurality of training design elements
generating, by the at least one processor utilizing the hidden Markov model, a second hidden state value for the second region based on the first hidden state value, an area of the second region, and a position of the second region relative to the first region;

determining, by the at least one processor, a second composition of the second design element, the second composition defining composition attributes of the second design element
populating, within the graphical user interface, the second region with a plurality of instances of the second design element based on the composition attributes of the second design element.
4.	(Currently Amended) The method as recited in claim 1, further comprising: 
determining at least one characteristic of the first region;
determining the first composition of the first design element based on the at least one characteristic of the first region; and
populating the first region with theplurality of instances of the first design element based on the composition attributes of the first design element 
5.	(Currently Amended) The method as recited in claim 1, wherein determining the second composition of the second design element comprises determining the second composition based on the second hidden state value [[for]] of the second region. 

generating a third hidden state value [[for]] of a third region from the plurality of circular regions based on the second hidden state value, the third region adjacent to the second region;
identifying a third design element from the plurality of design elements based on the third hidden state value; and
populating the third region with at least one instance of the third design element.
7.	(Currently Amended) The method as recited in claim 1, further comprising: 
generating a third hidden state value [[for]] of a third region from the plurality of circular regions based on the first hidden state value, the third region on a first side of the first region and the second region on a second side of the first region;
identifying a third design element from the plurality of design elements based on the third hidden state value; and
populating the third region with at least one instance of the third design element.
10.	(Currently Amended) In a digital medium environment for generating an object pattern design, a method comprising:
identifying a first object from images comprising a set of training objects, the object comprising a plurality of regions;
detecting, by at least one processor utilizing image processing to analyze the images comprising the set of training objects, a first design element within a first region of the plurality of regions and a second design element within a second region of the plurality of regions, the first region adjacent the second region;

training, by the at least one processor, a hidden Markov model based on determining a relationship between the first hidden state value and the second hidden state value; 
identifying a second object comprising a plurality of empty circular regions arranged concentrically around a center of the second object; 
generating, utilizing the trained hidden Markov model, a plurality of hidden state values comprising a hidden state value for each of the plurality of empty circular regions based on locations and sizes of the plurality of empty circular regions;
determining, for the plurality of empty circular regions and based on the plurality of hidden state values, a plurality of design elements comprising a plurality of compositions defining composition attributes of the plurality of design elements for insertion into the plurality of empty circular regions; and
populating, within a graphical user interface and by the at least one processor, the plurality of empty circular regions in the second object with the plurality of design elements based on the plurality of compositions for the plurality of design elements.

at least one processor;
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
identifying a plurality of training objects in a plurality of images, each training object from the plurality of training objects comprising a plurality of regions;
detecting, by analyzing the plurality of images using image processing, a plurality of training design elements associated with of the plurality of training objects;
training a hidden Markov model based on relationships between each training design element of the detected plurality of training design elements;
identify a plurality of circular regions of a turntable object based on visual characteristics indicating visible borders of the plurality of circular regions, the plurality of circular regions comprising a first region adjacent a second region arranged concentrically around a center of the turntable object;
receive, via a graphical user interface, a user selection of a first design element from a plurality of design elements;

determine, utilizing the hidden Markov model, a second hidden state value for the second region based on the first hidden state value, an area of the second region, and a position of the second region relative to the first region;
identify a second design element for insertion into the second region from the plurality of design elements based on the second hidden state value; and
populate, within the graphical user interface, the second region with a plurality of instances of the second design element.
19.	(Currently Amended) The system as recited in claim 18, further comprising instructions that, when executed by the at least one processor, cause the system to:
determine a location or a size of the first region;
select the composition of the first design element based on the location and the size the first region, the composition of the first design element defining composition attributes of the first design element
populate, within the graphical user interface, the first region with the plurality of instances of the first design element in accordance with the composition attributes of the first design element.
Reasons for Allowance
4.	The following is an Examiner' s statement of reasons for allowance:
With respect to independent claims 1, 10, and 17, the prior art of record fails to disclose singly or in combination to render “identifying a plurality of circular regions of a turntable object based on visual characteristics indicating visible borders of the plurality of circular regions, the plurality of circular regions comprising a first region adjacent a second region arranged concentrically around a center of the turntable object;” and “generating, by the at least one processor utilizing the hidden Markov model, a second hidden state value for the second region based on the first hidden state value, an area of the second region, and a position of the second region relative to the first region;”
The closest art of record, Lu et al., “DecoBrush: Drawing Structured Decorative Patterns by Example,” ACM (2014) [hereinafter Lu] teaches structured decorative patterns in a data-driven drawing system that allows synthesis of structured decorative patterns following user-sketched paths; however, Lu does not explicitly teach “a plurality of circular regions of a turntable object”, and that the regions are arranged concentrically around a center.” Also, Lu does not teach generating hidden state values for regions based on a first hidden state value, in which a further design element is identified and a composition determined, and the further design elements is populated in a region as set out by the Applicant’s claims.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122